
	

114 HR 4728 IH: SWEPT Act of 2016
U.S. House of Representatives
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4728
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2016
			Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to expand the exception to the windfall elimination
			 provision based on years of coverage.
	
	
 1.Short titleThis Act may be cited as the SWEPT Act of 2016. 2.Expansion of the exception to the windfall elimination provision based on years of coverage (a)Reduction in the number of years of coverage required (1)In generalSection 215(a)(7)(D) of the Social Security Act (42 U.S.C. 415(a)(7)(D)) is amended by striking 30 each place it appears and inserting 25.
 (2)Partial exemptionsSection 215(a)(7)(D) of the Social Security Act (42 U.S.C. 415(a)(7)(D)) is further amended by striking the table and inserting the following:
					If the number of such The applicable individual’s years of coverage  (as so defined) is:percent is:2480237022602150.
 (b)Reduction of the dollar amount required To constitute a year of coverageSection 215(a)(7)(D) of the Social Security Act (42 U.S.C. 415(a)(7)(D)) is amended by striking the reference to 15 percent therein shall be deemed to be a reference to 25 percent and inserting each of the references to 25 percent and the reference to 15 percent therein shall each be deemed to be a reference to 12.5 percent. (c)Effective dateThe amendments made by subsection (a) shall apply with respect to primary insurance amounts computed or recomputed on or after the date of the enactment of this Act.
			
